Citation Nr: 0901300	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-14 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for left knee degenerative joint disease.  

3.  Entitlement to a compensable evaluation for right knee 
degenerative joint disease prior to April 21, 2008, and an 
evaluation in excess of 10 percent disabling from April 21, 
2008, forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 2004.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for lumbosacral strain, left knee degenerative 
joint disease, and right knee degenerative joint disease and 
assigned disability ratings for these disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran filed a VA FORM 9 substantive appeal 
which perfected his appeal of the issues listed on the title 
page.  He indicated that he wanted a hearing at the local VA 
office before a member of members of the Board (Travel Board 
hearing).  He filed another Form 9 in December 2006, which, 
though not effective as a substantive appeal, did indicate 
that the he wanted a Board hearing.  There is no evidence of 
record that the veteran withdrew those requests or that a 
hearing has ever been scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




